Title: [Diary entry: 7 October 1785]
From: Washington, George
To: 

Friday 7th. Thermometer at 62 in the Morning—64 at Noon and  at Night. Wind Southwardly all day and weather clear, warm, & pleasant. Sat to day, as I had done yesterday, for Mr. Houdon to form my Bust. Mrs. Jenifer, wife of Doctr. Walter Jenifer, dined here, and returned afterwards; and Doctr. Craik came here in the afternoon, and stayed all Night. Mr. Shaw and Mr. Bassett returned from Dumfries about Noon

& Doctr. Brown came in the afternoon to visit a sick Servant of the Mr. Bassetts, & returned. Finished trenching my Lawn, the spading of which had recd. several interruptions by odd Jobs intervening. The ground getting a little drier I began again to level & smooth it. Plowed up a Cowpen in order to sow the ground with Orchard Grass Seeds.